Citation Nr: 0506901	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-35 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for skin disability, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for respiratory 
symptoms, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had active military service from January 1955 to 
January 1957, and from November 1990 to April 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision.  The veteran filed a 
notice of disagreement in November 2002, the RO issued a 
statement of the case in September 2003, and the veteran 
submitted a timely substantive appeal in November 2003.

The issues of service connection for a skin disability and a 
psychiatric disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an August 1957 rating decision, the RO denied service 
connection for a skin disability, in part because the 
evidence failed to show that the veteran had skin symptoms in 
service; the veteran did not appeal this rating decision.

2.  Evidence received since the August 1957 rating decision 
includes a service medical record dated in April 1991, which 
reflects that the veteran sought outpatient treatment at an 
Army health clinic for a rash on both shoulders and his upper 
back.    

3.  Evidence received since the August 1957 rating decision 
bears upon the claim for service connection for a skin 
disability, is not cumulative or redundant, and must be 
considered to fairly decide the claim. 

4.  The veteran served in the Southwest Asia theater of 
operations from January 14, 1991, to April 7, 1991.

5.  The veteran's respiratory symptoms were diagnosed as 
asthma at a VA examination; service medical records are 
devoid of any diagnosed respiratory disability.

6.  A preponderance of the competent evidence of record is 
against a finding that the veteran's current diabetes 
mellitus is related to service. 



CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
August 1957 final rating decision, and the claim for service 
connection for a skin disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (as 
in effect prior to August 29, 2001), 3.160(d), 20.200, 
20.302(a), 20.1103 (2004).

2.  Service connection for diabetes mellitus is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2004).

3.  The veteran is a Persian Gulf veteran.  38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317 (2004).   

4.  The claim for service connection for respiratory symptoms 
as due to an undiagnosed illness is without legal merit.  38 
U.S.C.A. § 1117 (2001) and (2004); 38 C.F.R. §  3.317 (as in 
effect prior to and since March 1, 2002); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

5.  Service connection for asthma is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to reopen

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen (filed in November 2000) was 
submitted before the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
Board is deciding this appeal under the prior version of the 
regulation, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

By an August 1957 rating decision, the RO denied service 
connection for a skin disability, in part because the 
evidence failed to show that the veteran had skin symptoms in 
service.  The veteran was notified of this rating decision in 
an August 1957 letter, together with his rights regarding the 
appeal of an adverse decision.  He did not respond.  Because 
he did not file a valid notice of disagreement within one 
year of notification of the August 1957 rating decision, it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302(a), 20.1103.

The veteran filed his claim to reopen in November 2000.  The 
evidence obtained in connection with the attempt to reopen 
includes a service medical record dated in April 1991, which 
reflects that the veteran sought outpatient treatment at an 
Army health clinic for a rash on both shoulders and his upper 
back.  This record (obviously not submitted prior to the 
August 1957 rating decision) bears upon the claim for service 
connection, is not cumulative or redundant, and must be 
considered to fairly decide the claim.  Accordingly, the 
petition to reopen is granted and consideration may be given 
to the entire evidence of record without regard to any prior 
denial.  

Further evidentiary development into the now-reopened claim 
for service connection for a skin disability is necessary, 
and the Board will thoroughly discuss the application of the 
duties to notify and assist in this case in a subsequent 
decision (if the RO continues to deny the claim following 
remand).  Therefore, the Board grants this appeal to this 
extent, subject to further evidentiary development.  

II.  Duties to notify and assist

The Board will now analyze whether VA has fulfilled its 
duties to notify and assist the veteran with regard to his 
claims for service connection for a respiratory disability 
and diabetes mellitus.

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in March 2003, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claims.  Thereafter, 
by a April 2003 rating decision, the RO continued to deny the 
veteran's claims.  

During the course of this appeal, the veteran was also sent a 
rating decision in October 2002, and a statement of the case 
in September 2003.  These documents - collectively - listed 
the evidence considered, the legal criteria for determining 
whether the veteran's claims could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claims.  Likewise, these 
documents may be understood as communicating to the veteran 
the need to submit any relevant evidence in his possession.

Given this sequence reflecting proper VA process following 
content complying notice as required by law, any error in not 
providing notice prior to the rating on appeal is harmless. 

During the course of this appeal, the RO obtained and 
reviewed service and VA medical records, as well as written 
statements from the veteran.  The Board is satisfied that VA 
has made a reasonable effort to obtain relevant records 
identified by the veteran.  38 U.S.C.A. § 5103A(b) and (c); 
38 C.F.R.  § 3.159(c)(1-3).  

The veteran underwent a VA respiratory examination in January 
2001.  As detailed in the discussion below, there is no 
medical evidence which reflects a connection between the 
veteran's diagnosed diabetes mellitus and either period of 
active duty, nor does the claims file contain any medical 
records which reflect any complaints, treatment, or diagnoses 
related to any diabetes mellitus in service or within a year 
after discharge.  Because the evidence of record in this case 
does not satisfy subparagraph (C) of 38 C.F.R. § 3.159(c)(4), 
VA has no duty to seek a medical opinion regarding the claim 
for service connection for diabetes mellitus.   

The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  

III.  Claims for service connection

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  Finally, 
a veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d).

A.  Respiratory symptoms

The veteran is also seeking service connection for a 
disability manifested by respiratory symptoms, including as 
due to an undiagnosed illness.  On November 2, 1994, Congress 
enacted the "Persian Gulf War Veterans' Act," Title I of 
the "Veterans' Benefits Improvements Act of 1994," Public 
Law 103-446.  That statute added a new section 1117 to Title 
38, United States Code, authorizing VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian Gulf 
War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 
(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
 
(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 
 
(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
 
(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 
 
(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317.  

The veteran's DD Form 214 confirms that he had active duty in 
the Southwest Asia theater of operations from January 13, 
1991, to April 7, 1991.  Therefore, he is a "Persian Gulf 
veteran" (i.e., had active military service in the Southwest 
Asia theater of operations during the Gulf War) as defined by 
38 C.F.R. § 3.317.

The veteran has a current respiratory disability: he was 
diagnosed as having asthma following a January 2001 VA 
examination.  Yet the very essence of a claim concerning an 
undiagnosed illness is that there is no diagnosis to account 
for the symptomatology.  Moreover, the VA Secretary has not, 
to date, determined that asthma (or any other respiratory 
disability) warrants a presumption of service connection.  
Therefore, the Board finds that, under either the prior or 
revised criteria, the veteran's claim for service connection 
for respiratory symptoms, as due to an undiagnosed illness, 
clearly must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Although the RO did not 
specifically reference either version of 38 C.F.R. § 3.317 in 
its September 2003 statement of the case, this is harmless 
error because the veteran's claim for service connection 
under these provisions has no legal merit anyway.  

Service connection for asthma, on a direct basis, is also not 
warranted.  Service medical records from the first period of 
active duty are devoid of any complaints or diagnosis of any 
respiratory conditions, and the veteran's respiratory system 
was normal at an August 1957 VA examination.  Medical records 
from the veteran's duty in the Reserves reflect that he 
sought outpatient treatment in September 1985 for a two-week 
history of cough.  A chest x-ray was negative.

He sought VA outpatient treatment for constant cough on 
numerous occasions between May 1998 and December 2000, and 
was variously assessed as having allergic rhinitis, chronic 
obstructive pulmonary disease, small airway disease, probable 
asthma, probable reactive airway disease, and an upper 
respiratory infection.    

At a January 2001 VA examination, he complained of persistent 
dry cough episodes, sometimes associated with shortness of 
breath during the night or day.  Medication partially 
relieved his symptoms.  A pulmonary function test was normal, 
but he (as noted above) was diagnosed as having asthma.    

The veteran sought outpatient VA treatment for cough (along 
with nasal congestion and body aches) in February 2001.  
During a May 2002 outpatient visit, it was noted that his 
cough was most likely due to bronchial asthma.  A week later, 
he reported that he had been exposed to "cast material" 
during the Gulf War, but the VA physician noted that "[a]t 
this time we don't know the etiology of [the veteran's] 
cough."  The veteran continued to seek treatment for cough 
through August 2002.

The weight of the credible evidence in this case demonstrates 
that the veteran's current asthma began years after both 
periods of active duty and is not caused by any incident of 
service.  Certainly no health care professional has related 
any current respiratory disability to the veteran's periods 
of active duty.  Moreover, as a layman, the veteran has no 
competence to give a medical opinion on the etiology of any 
respiratory disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As the preponderance of the evidence is against 
the claim for service connection for a respiratory disability 
on direct basis, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied on this basis as well.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Diabetes mellitus

Service connection for diabetes mellitus will be rebuttably 
presumed if it is manifested to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

There is no question that the veteran currently has diabetes.  
He was diagnosed as having this condition at VA outpatient 
examinations, beginning in February 1999.  Yet this was over 
40 years after the end of his first period of active duty and 
over 7 years after the end of his second.  There is simply no 
evidence of any diabetes mellitus diagnosed during or within 
a year of separation from either period of active duty, and 
the veteran has not submitted any opinions from health care 
providers to the effect that his current diabetes mellitus is 
related to either of his periods of active duty.  

Moreover, as a layman, the veteran has no competence to give 
a medical opinion on the etiology of his diabetes mellitus.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

The claim for entitlement to service connection for a skin 
disability has been reopened, and to this extent the appeal 
is granted. 

Service connection for a respiratory disability, to include 
as due to an undiagnosed illness, is denied.

Service connection for diabetes mellitus is denied.


REMAND

Skin disability

Service medical records from the veteran's first period of 
active duty reflect that at his August 1954 preinduction 
examination, varicosities of the left lumbar region and a 
well-healed scar on the right patella were noted.  These were 
not considered disqualifying.  In July 1955, he sought 
treatment for a "congenital" hemangioma on his back and a 
ganglion-like lesion of cystic character on the right forearm 
(later referred to as a "congenital lipoma").  The 
hemangioma and lipoma were surgically removed in August 1955.  
In July 1956, the veteran sought treatment for a 1 cm. mass 
on the dorsal aspect of his left hand.  This ganglion cyst, 
which reportedly had been present for three months, was 
injected with cortisone.  No skin disabilities were noted at 
his November 1956 separation examination.

At an August 1957 VA examination, the veteran was diagnosed 
as having tinea versicolor of the trunk, shoulders and arm.  
It was indicated that the etiology of this condition was 
unknown.  The veteran was also noted to have residual scars 
from the excisions of his hemangioma and lipoma.   

Surgical scarring was noted at quadrennial examinations in 
June 1982, May 1986 and January 1990.  At a March 1991 
separation examination, the veteran was noted to have a 
venous hemangioma on his right forearm.  During an April 1991 
visit to an Army Health Clinic, he complained of (in 
pertinent part) a rash on both shoulders and his upper back.  
The rash was noted on the examination, but no assessment or 
diagnosis was made in this regard.  At a May 1994 periodic 
examination, a scar on the left thoracic back was noted.    

At a January 2001 VA examination, the veteran complained of 
skin sensitivity, itching, and redness with sun exposure 
since he was in the Persian Gulf.  He also reported having 
occasional vesicles and rashes, which would spontaneously 
resolve.  Examination revealed scattered scaly erythematous 
patches on the dorsum of his hands and forearms, and multiple 
brownish macules on his face and forearms.  The veteran was 
diagnosed as having solar lentigo on the face and forearms, 
actinic keratosis, and dermatitis.  In light of the evidence 
of skin symptoms in service and currently diagnosed skin 
disabilities, a new VA examination with etiology opinion is 
warranted (as detailed below).

Psychiatric disability

The veteran's psychiatric evaluation at his August 1954 
preinduction examination was normal.  In March 1956, he was 
seen in a neuropsychiatric clinic after reporting a history 
of fainting every time he faced disagreeable tasks.  He 
appeared rather confused and admitted to one hallucination.  
Following an examination, he was initially assessed as having 
indications of schizophrenic reaction.  Following a 
neuropsychiatric examination in April 1956, he was diagnosed 
as having schizoid personality, and separation from active 
duty was recommended.  At his November 1956 separation 
examination, the veteran was noted to have schizoid 
personality and was deemed to be disqualified for further 
service.

Medical records from the veteran's duty in the Reserves and 
his second period of active duty do not reflect any 
complaints or findings of any psychiatric symptoms.  However, 
following an April 1999 VA outpatient visit, he was assessed 
as having depressive disorder.  At a January 2001 VA 
examination, he reported that during his first period of 
active duty he had "something related to his nerves," and 
that after he returned from the Persian Gulf, he developed 
"bad ideas."  Following this examination, he was diagnosed 
as having anxiety disorder, not otherwise specified, with 
depressive features.  In light of this evidence, a new VA 
examination is necessary for an opinion concerning the 
etiology of the veteran's current psychiatric disability.  

Accordingly, the Board remands this case for the following:

1.  Schedule a new VA examination.  The 
examiner should review the veteran's 
medical history and conduct all necessary 
special studies or tests.  The following 
items should be addressed: 

a.  Elicit from the veteran details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to his skin 
symptoms, and indicate what 
precipitates and what relieves them.  

b.  Indicate whether there are any 
objective medical indications that 
the veteran is suffering from skin 
symptoms.

c.  State whether the veteran's skin 
symptoms are attributable to a 
diagnosed or undiagnosed illness.  

d.  If the veteran's skin symptoms 
are attributable to a diagnosed 
illness, is it at least as likely as 
not (i.e., at least a 50 percent 
probability) that this illness had 
its onset in either period of active 
duty or is otherwise related to 
incident(s) in service?  

e.  Does the veteran have a 
psychiatric disability?  If so, is 
it at least as likely as not (i.e., 
at least a 50 percent probability) 
that this current psychiatric 
disability (i) had its onset in 
either period of active duty or is 
otherwise related to incident(s) in 
service, or (ii) had its onset 
within one year after discharge in 
January 1957 or April 1991? 

2.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision.

3.  Thereafter, provide the veteran and 
his representative with a supplemental 
statement of the case concerning the 
claims for service connection for a skin 
disability and a psychiatric disability.  
The supplemental statement of the case 
must summarize the evidence and discuss 
all pertinent legal authority.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


